        Case 21-70009 Document 26 Filed in TXSB on 02/11/21 Page 1 of 7




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

In Re:                                        §                  Case No. 21-70009-EVR
JOSIAH'S TRUCKING, LLC                        §                  (Involuntary Proceeding)
     Alleged Debtor(s)                        §                         Chapter 7


                EMERGENCY MOTION TO COMPEL ALLEGED DEBTOR
                    TO TURN OVER PROPERTY OF THE ESTATE
                             [Relates to Docket No. 15]

       BLR 9013 Notice: This motion seeks an order that may adversely affect you.
       If you oppose the motion, you should immediately contact the moving party to
       resolve the dispute. If you and the moving party cannot agree, you must file a
       response and send a copy to the moving party. You must file and serve your
       response within 21 days of the date this was served on you. Your response must
       state why the motion should not be granted. If you do not file a timely response,
       the relief may be granted without further notice to you. If you oppose the
       motion and have not reached an agreement, you must attend the hearing.
       Unless the parties agree otherwise, the court may consider evidence at the
       hearing and may decide the motion at the hearing.

       Represented parties should act through their attorney.

       Emergency relief has been requested. If the Court considers the motion on an
       emergency basis, you will have less than 21 days to answer. If you object to the
       requested relief or if you think that emergency consideration is not warranted,
       you should file an immediate response.

       Catherine Stone Curtis, interim trustee (the “Trustee” or “Interim Trustee”), the duly

appointed and acting Trustee in the above-captioned bankruptcy case, hereby files this her

Emergency Motion to Compel Alleged Debtor to Turn Over Property of the Estate (the “Motion”),

and would show the Court as follows. The Trustee requests emergency relief as set out in

paragraph 12:




                                              1
        Case 21-70009 Document 26 Filed in TXSB on 02/11/21 Page 2 of 7




                                 Summary of Relief Requested

       1.      The Trustee requests that the Court enter an order compelling the Alleged Debtor

to immediately turn over its assets and financial records to the Trustee.

                                           Background

       2.      Sonia Tellez, Carlos Tellez, and Rosemary Rodriguez, individually and next of

friend of I. Tellez, a minor (the “Petitioning Creditors”) filed an involuntary bankruptcy petition

pursuant to 11 U.S.C. § 303 for alleged Debtor Josiah’s Trucking, LLC (the “Alleged Debtor”) on

January 26, 2021.

       3.      After a hearing on the Petitioning Creditor’s Emergency Motion for an Order

Appointing Interim Trustee under 11 U.S.C. § 701 and Granting Emergency Relief [Docket No.

3], the Court entered an Order for the Appointment of an Interim Trustee (the “Order of

Appointment”) [Docket No. 15]. A copy of the Court’s Order of Appointment is attached as

Exhibit A. Shortly thereafter, the United States Trustee’s Notice of Appointment of Interim

Trustee and Fixing of Interim Trustee Bond [Docket No. 18] was entered appointing Catherine

Stone Curtis as the Interim Trustee to, among other things, take possession of the property of the

Alleged Debtor’s estate. [See Docket No. 15 ¶ 4].

       4.      On February 5, 2021, the Trustee sent a written demand for turnover (the “First

Written Demand”) by 5:00 p.m. Central Time on Monday, February 8, 2021, to the Alleged

Debtor at its place of business care of David Vasquez (“Vasquez”), its owner and registered agent

according to the Texas Secretary of State’s website. A copy of the First Written Demand is

attached as Exhibit B.


                                                 2
         Case 21-70009 Document 26 Filed in TXSB on 02/11/21 Page 3 of 7




       5.      The First Written Demand was sent via Lone Star Overnight, courier, and certified

mail to the Alleged Debtor on February 5, 2021. The First Written Demand was sent again via

courier on Monday, February 8, 2021, and the certified mail return receipt shows delivery on

February 8, 2021. A copy of the receipts for delivery are attached as Exhibit C.

       6.      When no response from Vasquez or the Alleged Debtor was forthcoming by the

stated deadline in the First Written Demand, the Trustee again sent written demand for turnover to

the Alleged Debtor. On February 9, 2021, the Trustee sent written demand for turnover (the

“Second Written Demand”), referencing the items outlined in the First Written Demand, and

requesting compliance by 5:00 p.m. Central Time on Thursday, February 11, 2021. A copy of the

Second Written Demand is attached as Exhibit D. No response has been forthcoming as of the

filing of this Motion.

       7.      The Second Written Demand was sent via regular mail, certified mail, and Lone

Star Overnight to the Alleged Debtor on February 9, 2021. The certified mail return receipt shows

delivery on February 10, 2021. A copy of the receipts for delivery are attached as Exhibit E.

       8.      The Trustee, in compliance with the Court’s Order of Appointment, intends to

immediately secure the assets of the Alleged Debtor’s estate. Accordingly, the Trustee requires

the immediate cooperation of the Alleged Debtor to turn over its assets and financial records.

                                   Arguments and Authorities

       9.      At any time after the commencement of an involuntary case and before the order

for relief, after notice and hearing, the court may appoint an interim trustee to “take possession of

property of the estate and to operate the business of the debtor.” 11 U.S.C. § 303(g). When a

trustee is appointed, a debtor has a duty to “surrender to the trustee all property of the estate and


                                                 3
         Case 21-70009 Document 26 Filed in TXSB on 02/11/21 Page 4 of 7




any recorded information, including books, documents, records, and papers, relating to property

of the estate. . . .” 11 U.S.C. § 521(a)(4).

        10.     Here, the Court appointed an interim trustee to take possession of the Alleged

Debtor’s estate and operate the business of the Alleged Debtor. The Trustee is unable to fulfill her

duties when the Alleged Debtor does not turn over its assets and financial records.

        11.     Accordingly, the Trustee requests an order compelling the Alleged Debtor to turn

over, within one (1) business day of the entry of this Order, the following:

                (1)     The location, access/gate code information, keys, titles, and all other
                        identifying information for all vehicles, equipment, office furniture, or any
                        other personal property or assets belonging to Josiah’s Trucking, LLC.

                (2)     The QuickBooks (or similar bookkeeping software, if used in the past two
                        (2) calendar or fiscal years of the company) extract file for 2019, 2020, and
                        2021, including user names and passwords, delivered via DropBox or
                        similar to ccurtis@pulmanlaw.com.

                (3)     The last two (2) years of complete bank statements, from including
                        complete account numbers on the statements, for any financial account to
                        which Josiah’s Trucking, LLC or you, on behalf of Josiah’s Trucking, LLC,
                        has signatory authority, delivered via Drop Box or similar software or via
                        email to ccurtis@pulmanlaw.com, or a physical copy of said bank
                        statements delivered to the Trustee’s physical office address.

                (4)     The last two (2) years of filed tax returns for Josiah’s Trucking, LLC,
                        including all depreciation or other attached schedules, delivered via Drop
                        Box or similar software or via email to ccurtis@pulmanlaw.com, or a
                        physical copy of said bank statements delivered to the Trustee’s physical
                        office address.

                (5)     The and 2019 and 2020 general ledger, end of year balance sheet, end of
                        year profit and loss statement, delivered via Drop Box or similar software
                        or via email to ccurtis@pulmanlaw.com, or a physical copy of said bank
                        statements delivered to the Trustee’s physical office address.



                                                  4
         Case 21-70009 Document 26 Filed in TXSB on 02/11/21 Page 5 of 7




                (6)     Copies of all insurance policies including riders, delivered via Drop Box or
                        similar software or via email to ccurtis@pulmanlaw.com, or a physical copy
                        of said bank statements delivered to the Trustee’s physical office address.

    The Trustee’s physical office address is:

                Pulman, Cappuccio & Pullen LLP
                6316 N. 10th St. Bldg. A, Ste. 102
                McAllen, Texas 78504.

        12.      Emergency Relief Requested.         The Trustee requests emergency consideration

of the Application due to the need to immediately secure assets of the Alleged Debtor’s estate and

thereby prevent depletion of those assets and/or additional operations from being conducted

without the Trustee’s knowledge or approval.

        13.     Certificate of Conference. The Trustee advised the Alleged Debtor in the Second

Written Demand that if she did not receive the requested documents and assets by February 11,

2021, she would file pleading(s) with the Bankruptcy Court to compel its compliance. As the

Alleged Debtor is not represented by counsel, to the Trustee’s knowledge, she conferred directly

with the Alleged Debtor.

        Catherine S. Curtis, Chapter 7 Trustee, prays that the Court enter an order compelling the

Alleged Debtor to comply with her demands to turnover of its assets and financial records, and for

such other relief as is just.

Date: February 11, 2021




                                                 5
Case 21-70009 Document 26 Filed in TXSB on 02/11/21 Page 6 of 7




                                   /s/ Simon R. Mayer
                                   Elizabeth M. Guffy
                                   Texas Bar Number 08592525
                                   Simon R. Mayer
                                   Texas Bar Number 24060243
                                   Locke Lord LLP
                                   600 Travis Street, Suite 2800
                                   Houston, Texas 77002
                                   Telephone: (713) 226-1507
                                   Facsimile: (713) 229-2675
                                   Email: Eguffy@lockelord.com
                                           Simon.Mayer@lockelord.com

                                   Proposed Counsel for
                                   Catherine Stone Curtis, Interim Trustee


                                   /S/CATHERINE STONE CURTIS
                                   Catherine Stone Curtis
                                   TBN: 24074100
                                   Federal ID No.: 1129434
                                   PULMAN, CAPPUCCIO & PULLEN, LLP
                                   P.O. Box 720788
                                   McAllen, TX 78504
                                   Ph: (956) 467-1900
                                   Fax: (956) 331-2815
                                   Email: ccurtis@pulmanlaw.com
                                    Interim Trustee




                               6
        Case 21-70009 Document 26 Filed in TXSB on 02/11/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing has been served on the
Alleged Debtor and the United States Trustee by electronic service according to BLR 2014, and
on the parties listed below by the method indicated on February 11, 2021.

U.S. Trustee
US Trustee (and via email:                         Matthew Okin (and via email:
Alicia.McCullar@usdoj.gov)                         mokin@okinadams.com)
606 N Carancahua Street Ste 1107                   Okin Adams LLP
Corpus Christi, TX 78401                           1113 Vine St. Ste. 240
                                                   Houston, Texas 77002
Josiah’s Trucking LLC                              Attorney for The Law Office of Rogelio Solis;
c/o David Vasquez, Registered Agent                Rogelio Solis;
7612 Petirrojo Street                              Ana Gomez, individually and obo Anna
Edinburg, TX 78542                                 Isabel Ortiz, deceased
Alleged Debtor
Via U.S. Mail                                      Jason A. Powers (and via email:
                                                   jason.powers@lewisbrisbois.com)
Shelby Jordan (and via email:                      Lewis Brisbois Bisgaard & Smith, LLP
sjordan@jhwclaw.com,                               24 Greenway Plaza Drive, Ste. 1400
aortiz@jhwclaw.com)                                Houston, Texas 77046
Antonio Ortiz                                      Attorney for Brooklyn Specialty Insurance
Jordan, Holzer & Ortiz, P.C.
500 N. Shoreline Blvd., Ste 900                    Luis M. Cardenas (and via email:
Corpus Christi, Texas 78401                        luis@escobedocardenas.com )
Counsel for Petitioning Creditors                  Escobedo & Cardenas, L.L.P.
                                                   1602 Dulcinea
                                                   Edinburg, Texas 78539
                                                   Attorney for Sonia Tellez, Carlos Tellez and
                                                   Rose Mary Rodriguez, Individually and As
                                                   Next Friend of I. Tellez, a minor

And to all parties requesting notice, by CM/ECF Notice.


                                                   /S/CATHERINE STONE CURTIS
                                                   Catherine Stone Curtis




                                              7
